Citation Nr: 1446647	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO. 11-09 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating prior to February 22, 2013, and in excess of 10 percent from February 22, 2013 forward for a left knee disability.

2. Entitlement to an initial compensable rating prior to February 22, 2013, and in excess of 10 percent from February 22, 2013 forward for a right knee disability.

3. Entitlement to an initial rating in excess of 10 percent for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to November 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO granted service connection for a bilateral knee disability at a noncompensable rate and for a low back disability at 10 percent.

The RO granted increased ratings of 10 percent for the Veteran's left and right knee disabilities in a September 2014 rating decision, effective February 22, 2013. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted evidence of unemployability, and indicated during his hearing that he is employed as a notary. As such, the Board finds that the issue of TDIU has not been raised by the record.

The Board remanded the issues on appeal for additional development in March 2014. The records having been obtained and new VA examinations having been provided, the Board finds the directives have been substantially complied with and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2012. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Prior to February 22, 2013, the Veteran's left knee disability was manifested by pain, subjective giving way several times a week, weakness, flexion to 140 degrees, extension to 0 degrees, tenderness, crepitus, and no further limitation after repetitive testing due to weakness, fatigability or other factors; but not by limitation of flexion to 60 degrees, limitation of extension to 10 degrees, dislocated or removed semilunar cartilage, ankylosis, nonunion or malunion of the tibia or fibula, recurrent subluxation or lateral instability, or genu recurvatum.

2. From February 22, 2013 forward, the Veteran's left knee disability is manifested by degenerative joint disease (DJD) pain, subjective giving way, flare-ups lasting up to a day, tenderness, weakness, clicking, flexion to 140 degrees, extension to 0 degrees, and no further limitation after repetitive testing due to weakness, fatigability or other factors; but not by flexion limited to 30 degrees, extension limited to 15 degrees, dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, ankylosis, nonunion or malunion of the tibia or fibula, or recurrent subluxation or lateral instability.

3. Prior to February 22, 2013, the Veteran's right knee disability was manifested by pain, subjective giving way several times a week, weakness, flexion to 140 degrees, extension to 0 degrees, tenderness, crepitus, and no further limitation after repetitive testing due to weakness, fatigability or other factors; but not by limitation of flexion to 60 degrees, limitation of extension to 10 degrees, dislocated or removed semilunar cartilage, ankylosis, nonunion or malunion of the tibia or fibula, recurrent subluxation or lateral instability, or genu recurvatum.

4. From February 22, 2013 forward, the Veteran's right knee disability is manifested by DJD, pain, subjective giving way, flare-ups lasting up to a day, tenderness, weakness, clicking, flexion to 140 degrees, extension to 0 degrees, and no further limitation after repetitive testing due to weakness, fatigability or other factors; but not by flexion limited to 30 degrees, extension limited to 15 degrees, dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, ankylosis, nonunion or malunion of the tibia or fibula, or recurrent subluxation or lateral instability.

5. From March 29, 2013 forward, the Veteran's right knee disability was manifested by minimal laxity on the anterior drawer test, minimal laxity on the valgus test, and subjective instability and giving way.

5. Throughout the period on appeal, the Veteran's low back disability is manifested by a lumbar strain, pain, forward flexion to 70 degrees at worst, a combined range of motion of 180 degrees at worst, tenderness, spasms, stiffness, flare-ups, and no further limitation after repetitive testing due to weakness, fatigability or other factors; but not by forward flexion of 60 degrees or less, a combined range of motion of less than 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait or spinal contour, favorable or unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating prior to February 22, 2013 for a left knee disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2014).

2. The criteria for a rating in excess of 10 percent from February 22, 2013 forward for a left knee disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2014).

3. The criteria for an initial compensable rating prior to February 22, 2013 for a right knee disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2014).

4. The criteria for a rating in excess of 10 percent from February 22, 2013 forward for a right knee disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2014).

5. The criteria for a separate, staged rating of 10 percent, but no higher, from March 29, 2013 forward, for slight recurrent subluxation or lateral instability of the right knee have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014); VAOPGCPREC 23-97.

6. The criteria for an initial rating in excess of 10 percent for a service-connected low back disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).
A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.


B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in January 2010 and April 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for increased ratings for left knee, right knee, and low back disabilities. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to increased ratings for his service-connected left knee, right knee, and low back disabilities. As the regulations and analysis for the left and right knee disabilities are the same, they will be addressed together.



A. Left and Right Knee Disabilities

The Veteran's left and right knee disabilities are rated under Diagnostic Code 5003, covering degenerative arthritis. Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. As such, the Veteran's left and right knee disabilities will be rated based on the Diagnostic Codes concerning limitation of motion of the knee. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260. The Board will begin with the Diagnostic Code covering limitation of flexion, but all potentially applicable rating criteria will be considered.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II. Diagnostic Code 5260 provides for the assignment of a noncompensable rating when flexion is limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees. Id. A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees. Id.

For the purposes of clarity, the Board will first look at the period prior to February 22, 2013, followed by the period thereafter. For the period prior to February 22, 2013, the objective medical evidence is against a finding that an initial compensable rating for the Veteran's left or right knee disability is warranted. The Veteran has stated that he experienced pain, subjective giving way several times a week, weakness, and limitation of motion bilaterally, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was provided with a VA examination in January 2010. The examiner noted that the Veteran had flexion to 140 degrees and extension to 0 degrees bilaterally, with no additional limitation of range of motion after repetitive testing for either knee. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202. The Veteran's range of motion was noted to be completely pain free bilaterally. The examiner noted crepitus and some tenderness bilaterally, but no effusion, laxity, or further symptoms in either knee. As stated earlier, the examiner was competent, and as there is no reason to doubt the credibility of the examination report, it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

VA treatment records prior to February 22, 2013 reflect treatment for bilateral knee pain, but contain no range of motion testing. Based on the evidence of record, the Board finds the preponderance of the evidence is against a finding that the Veteran's left and right knee disabilities more nearly approximate the level of severity contemplated by a 10 percent rating prior to February 22, 2013. There is no evidence of record that the Veteran's left or right knee flexion is limited to 45 degrees or less, or that his symptomatology results in disability of similar severity to that contemplated by a 10 percent rating.

No additional higher or alternative ratings under different Diagnostic Codes for the period prior to February 22, 2013 can be applied in this case. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move his left and right knees, they are clearly not ankylosed. The April 2014 VA examiner found the Veteran to have extension of the knee to 0 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. There is no medical evidence of dislocated or removed semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum. 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5262, 5263.

Prior to February 22, 2013, there is no x-ray evidence of arthritis affecting either knee, and therefore a rating of 10 percent for either knee is not warranted on the basis of degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5003. Finally, the VA examination report indicates that the Veteran's knees were stable, and indicated no history of subluxation or dislocation. 38 C.F.R. § 4.71a, Diagnostic Code 5257. VA treatment records are also silent for notations of instability. While the Board notes that the Veteran has complained of subjective giving way bilaterally, the Veteran's complaints of instability are outweighed by the January 2010 VA examiner's findings that the Veteran's knee is in fact stable. Id. Therefore, a higher or separate rating for instability of either the left or right knee is not warranted in this case.

In evaluating the Veteran's current level of disability for the period prior to February 22, 2013, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, subjective giving way several times a week, weakness, limitation of motion, and crepitus, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, the January 2010 VA examiner noted that upon repetitive testing there was no additional functional loss due to pain, weakness, fatigue, or incoordination after taking into account the Veteran's symptoms. As such, the Board finds that the Veteran's statements concerning further limitation due to factors such as weakness, fatigue, and other factors are outweighed by the objective findings of the VA examiner. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain on motion are fully contemplated by his current ratings. 38 C.F.R. § 4.59.

Turning to the period from February 22, 2013 forward, based on the September 2014 rating decision, the increased rating of 10 percent was awarded based on the presence of bilateral degenerative joint disease (DJD) with painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003. As such, the Board will first address the requirements for an increased rating based on degenerative joint disease, followed by all other applicable Diagnostic Codes. 

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is typically rated on the basis of limitation of motion under the appropriate Diagnostic Code. Id. However, in the absence of limitation of motion, a 10 percent rating is warranted for degenerative arthritis with involvement of 2 or more major joints. Id. A 20 percent rating, the maximum available, is warranted for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints with occasional incapacitating exacerbations. Id.

For the period from February 22, 2013 forward, the objective medical evidence is against a finding that a disability rating in excess of 10 percent for left and right knee disabilities is warranted. The Veteran has stated that he experiences significant pain, subjective giving way, flare-ups lasting up to a day, weakness, clicking, and limitation of motion, all of which are symptoms he is competent to report. Jandreau, 492 F.3d 1372. The Veteran has not stated that his bilateral knee disabilities result in incapacitating episodes.

The Veteran was provided with a VA examination in April 2014. The examiner noted that the Veteran had flexion to 140 degrees and extension to 0 degrees bilaterally, with no pain on movement or additional limitation of range of motion noted to be present after repetitive testing for either knee. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202. The examiner noted weakened movement and tenderness bilaterally, but no effusion or other symptoms in either knee. Posterior and medial lateral stability were noted to be normal, with no history of subluxation, dislocation, or meniscal conditions in either knee. The examiner provided a diagnosis of bilateral osteoarthritis, but provided no indication that the Veteran suffers from incapacitating episodes as a result of his bilateral DJD. Veteran As the examiner was competent and there is no reason to doubt the credibility of the results, the examination report is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

VA treatment records from February 22, 2013 forward reflect treatment for bilateral knee pain, and February 2013 x-rays confirm bilateral degenerative changes in the Veteran's knees. Based on the evidence of record, the Board finds the preponderance of the evidence is against a finding that for the period from February 22, 2013 forward the Veteran's left and right knee disabilities more nearly approximate the level of severity contemplated by a 20 percent rating for degenerative arthritis, as there is no lay or medical evidence indicating that the Veteran's bilateral knee DJD results in any incapacitating episodes.

The Board has considered all other possible higher or alternative ratings under different Diagnostic Codes for the period from February 22, 2013 forward. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran can move his left and right knees, they are not ankylosed. The April 2014 VA examiner found the Veteran to have flexion to 140 degrees and extension to 0 degrees, and March and May 2013 VA treatment records reflect no loss of flexion or extension in the right knee. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. There is no medical evidence of dislocated or removed semilunar cartilage, with the April 2014 examiner specifically noting no history of meniscal conditions or surgeries. 38 C.F.R. § 4.71a, Diagnostic Code 5258. There is no evidence of nonunion or malunion of the tibia and fibula. 38 C.F.R. § 4.71a, Diagnostic Code 5262. 

Finally, the April 2014 VA examination report indicates that the Veteran's knees were stable bilaterally, and indicated no history of subluxation or dislocation. 38 C.F.R. § 4.71a, Diagnostic Code 5257. The Veteran has complained of subjective giving way, particularly in the right knee, and March and May 2013 VA treatment records noted minimal laxity on the anterior drawer test and valgus test in the right knee. No laxity was noted to be present in the left knee. No other records reflect complaints of giving way or objective signs of laxity in either knee during this period. Based on the evidence of record, the Board finds that the Veteran's statements concerning laxity in the left knee are outweighed by the medical evidence of record indicating that the left knee is stable. Therefore, a higher or separate compensable rating for left knee instability is not warranted in this case. Id.

However, the Board also finds the evidence is at least in equipoise that the Veteran's right knee disability is characterized by recurrent subluxation or lateral instability. According all benefit of the doubt to the Veteran, the Board finds that the March and May 2013 notations concerning minimal laxity with respect to the right knee are sufficient to warrant a separate compensable rating for slight recurrent subluxation or lateral instability of the right knee. Id. 

Prior to the March 29, 2013 notation however, there is no medical evidence of instability in the right knee. While the Veteran's statements indicate that subjective giving way was present prior to March 29, 2013, these statements are outweighed by the medical evidence of record, which is silent for any objective indications of instability. Further, the Veteran is not competent to state that the instability is due specifically to lateral instability in his knee, as opposed to pain or other symptoms, as a finding of lateral instability is one that requires medical expertise. Jandreau, 492 F.3d 1372. As such, the Board finds that a staged rating is warranted. Fenderson, 12 Vet. App. at 126-27; Hart, 21 Vet. App. 505. As there is no objective medical evidence of right knee instability prior to the March 29, 2013 entry, the Board finds that the separate 10 percent rating awarded herein for slight right knee instability should be awarded as of that date. Fenderson, 12 Vet. App. at 126-27; Hart, 21 Vet. App. 505.

In evaluating the Veteran's current level of disability for the period from February 22, 2013 forward, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, subjective giving way several times a week, weakness, limitation of motion, and crepitus, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, the April 2014 VA examiner noted that there was no additional functional loss due to pain, weakness, fatigue, or incoordination upon repetitive testing. In determining this, the examiner also considered the Veteran's account of his symptoms. As such, the Board finds that the Veteran's statements concerning further limitation due to factors such as weakness, fatigue, and other factors are outweighed by the objective findings of the VA examiner. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain on motion are fully contemplated by his current ratings. 38 C.F.R. § 4.59.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial compensable rating prior to February 22, 2013 and in excess of 10 percent from February 22, 2013 forward for the Veteran's service-connected left and right knee disabilities. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claims are denied. However, based on the medical and lay evidence, the Board finds a separate, staged rating for slight right knee instability from March 29, 2013 forward, is warranted.




B. Low Back Disability

The Veteran's low back disability is rated under Diagnostic Code 5237, covering lumbosacral strains. All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding or localized tenderness not resulting in abnormal gain or spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, General Formula.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

The objective medical evidence is against a finding that an initial rating in excess of 10 percent for a low back disability is warranted. The Veteran was provided with VA examinations in January 2010 and April 2014. The January 2010 examiner noted that the Veteran had forward flexion to 70 degrees, extension to 30 degrees, lateral flexion to 40 degrees, and lateral rotation to 40 degrees, for a combined range of motion of 180 degrees. The examiner noted that there was not objective evidence of pain on motion, and that the Veteran's range of motion was not further limited by pain, weakness, fatigability, or lack of endurance after repetitive use.

The April 2014 examiner found that the Veteran had forward flexion to 80 degrees, extension to 15 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 30 degrees, for a combined range of motion of 195 degrees. The examiner noted that the Veteran's range of motion was limited by pain, but that there was no weakness, fatigability, or lack of endurance on repetitive use. Muscle spasm was noted, but not so severe that it resulted in abnormal gait or spinal contour. No guarding was noted to be present. The Veteran's post-service treatment records reflect numerous complaints of back pain, but no further medical evidence showing range of motion testing is of record. 

Based on the objective medical evidence of record, the Veteran's low back disability does not more nearly approximate the level of severity contemplated by a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5237. Therefore, an initial rating in excess of 10 percent is not warranted in this case.

In evaluating the Veteran's level of disability functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained of limitation of motion and pain on movement, which he is competent to report. Jandreau, 492 F.3d 1372. However, the both VA examiners found that while the Veteran had limitation of motion, there was no additional loss of motion after repetitive testing due to pain, fatigue, weakness, or other factors. As such, the Board finds that the VA medical opinion outweighs the Veteran's statements regarding additional functional loss due to pain, weakness, fatigue or other factors. 38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied. Neither VA examiner noted that the Veteran had IVDS or suffered from incapacitating episodes. The Veteran's treatment records are silent for any notations of IVDS or incapacitating episodes. Further, the Veteran during his hearing affirmatively denied that his low back disability resulted in incapacitating episodes as contemplated by the Incapacitating Episodes Formula. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. In light of the lay and medical evidence of record, a rating in excess of 10 percent based on incapacitating episodes lasting at least two weeks but less than four weeks is not warranted. Id.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, the January 2010 examiner noted that the Veteran had normal reflexes in his lower extremities, and that sensation to sharp and dull was present in the lower extremities bilaterally. Straight leg raise was noted to be negative bilaterally. The April 2014 VA examiner also found the Veteran to have normal reflexes and sensation in his lower extremities, while also noting a negative straight leg raise test bilaterally. The examiner then affirmatively stated the Veteran did not have radicular pain or radiculopathy. VA treatment records are silent for complaints of radiating pain from the low back or diagnoses of radiculopathy. Finally, the Veteran has not indicated he experiences pain radiating from his low back into his lower extremities. As there is no evidence of associated neurologic abnormalities, additional separate compensable ratings are not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's service-connected low back disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. Left and Right Knee Disabilities

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected left and right knee disabilities are manifested by DJD, pain, subjective giving way, tenderness, crepitus, weakness, clicking, and flare-ups, with limited range of motion. The right knee is further manifested by slight recurrent subluxation and lateral instability. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Code 5260. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's left or right knee disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right or left knee disabilities have caused marked absence from work or have resulted in frequent hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral for either the left or right knee disability would not be warranted.

B. Low Back Disability

As with the bilateral knee disabilities above, the first and second Thun elements are not satisfied. The Veteran's service-connected low back disability is manifested by a lumbar strain, pain, limitation of motion, tenderness, spasms, stiffness, and flare-ups. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5276. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's low back disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his low back disability has caused marked absence from work or resulted in frequent hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral for the low back disability would not be warranted.
C. Johnson v. McDonald Considerations

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for posttraumatic stress disorder, left and right knee disabilities, a low back disability, a right foot disability, and a right cheek disability. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's bilateral knee disabilities and low back disability combine or interact either with each other or with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial compensable rating prior to February 22, 2013 for a left knee disability is denied.

Entitlement to a rating in excess of 10 percent from February 22, 2013 forward for a left knee disability is denied.

Entitlement to an initial compensable rating prior to February 22, 2013 for a right knee disability is denied.

Entitlement to a rating in excess of 10 percent from February 22, 2013 forward for a right knee disability is denied.

A separate, staged rating of 10 percent, but no higher, from March 29, 2013 forward, for slight lateral instability of the right knee is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent for a low back disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


